O'Harrow v Cascades Can., Inc. (2022 NY Slip Op 02727)





O'Harrow v Cascades Can., Inc.


2022 NY Slip Op 02727


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND WINSLOW, JJ.


1043/21 CA 21-00008

[*1]SETH O'HARROW, PLAINTIFF-RESPONDENT,
vCASCADES CANADA, INC., GREENPAC HOLDING, LLC, GREENPAC MILL, LLC, NORAMPAC INDUSTRIES, INC., JAMESTOWN CONTAINER CORPORATION, MINIMILL TECHNOLOGIES, INC., LAFRAMBOISE GROUP, LTD., DEFENDANTS-APPELLANTS, VALMET, INC., FORMERLY KNOWN AS METSO PAPER USA, INC., DEFENDANT-RESPONDENT, LOTUS GROUP, USA, INC., DOING BUSINESS AS LOTUSWORKS AND KSH SOLUTIONS, INC., DEFENDANTS. 


MULHOLLAND MINION DAVEY MCNIFF AND BEYRER, WILLISTON PARK (ERIC N. BAILEY OF COUNSEL), FOR DEFENDANTS-APPELLANTS CASCADES CANADA, INC., GREENPAC HOLDING, LLC, GREENPAC MILL, LLC, NORAMPAC INDUSTRIES, INC.,





 

	Appeals from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered December 1, 2020. The order denied in part the motion of defendants Cascades Canada, Inc., Greenpac Holding, LLC, Greenpac Mill, LLC, Norampac Industries, Inc., Jamestown Container Corporation, and Minimill Technologies, Inc. and the cross motion of defendant Laframboise Group, Ltd., for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 31, 2022,
It is hereby ORDERED that said appeals are dismissed without costs upon stipulation.
All concur except carni, j., who is not participating.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court